Citation Nr: 1647517	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Veterans Health Administration, Central Office in Washington, D.C.


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on April 28, 2012, for emergency room treatment at Flagler Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision issued by the North Florida/South Georgia Veterans Health System of the Department of Veterans Affairs (VA).


FINDING OF FACT

On April 28, 2012, the Veteran received unauthorized emergency room medical care at a non-VA hospital; the treated condition was not one that a prudent layperson in the circumstances would expect to be hazardous to health if medical attention was delayed.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical services provided to the Veteran on April 28, 2012 at a non-VA facility have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations generally require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The record reflects that in its decision the VAMC explained to the Veteran the basis for finding that the medical expenses incurred could not be paid or reimbursed by VA. In addition, the Veteran has been afforded the opportunity to present information and evidence in support of his claim throughout the course of the appeal. 
With respect to VA's duty to assist, the VAMC obtained all of the medical records associated with his unauthorized treatment. He has not identified any other treatment records aside from those that are already of record. Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

To the extent that there are any deficiencies in VA's efforts to fulfill its notice and assistance requirements with respect to this appeal, the Board finds no prejudice, as the law and not the evidence is dispositive of the Veteran's claim. See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005).
  
II. Reimbursement of Unauthorized Medical Expenses

The Veteran claims reimbursement for expenses incurred when he sought emergency room services for leg pain at Flagler Hospital on April 28, 2012.  

Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is (1) an active participant in VA health care and (2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if: (1) he or she is enrolled in the VA health care system; and (2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if: (1) he or she is financially liable to the provider of the emergency treatment for that treatment; (2) he or she has no entitlement to care or services under a health-plan contract; (3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) he or she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

The implementing regulations elaborate on the conditions for payment or reimbursement, including that: (1) emergency services were provided in a hospital emergency department or similar facility, (2) the nature of the treated condition is one that a prudent layperson would have reasonably expected to be hazardous to health if there was a delay in medical attention (i.e. emergent), and (3) VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Based on a review of the record, the Board finds that the criteria for reimbursement of medical expenses incurred by the Veteran from April 28, 2012 emergency room services have not been met.  

First, the Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) only.  There is no contention or evidence to suggest a connection between PTSD and the April 28, 2012 emergency room services such that he would be eligible for reimbursement based on 38 U.S.C.A. § 1728.

Next, the evidence suggests that the Veteran was an active participant in VA health care, received services at an emergency room, was in a position where a VA facility was not feasibly available, and was not entitled to services under a health-plan contract.  On April 28, 2012, the Veteran was treated in the emergency department of Flagler Hospital for chronic low back pain and lumbar radiculopathy.  See ER Report.  VA records show the Veteran was treated at a VA facility for low back pain and radiculopathy in the 24-months before April 28, 2012, to include treatment for a mole on the shoulder on April 23, 2012.  The Veteran reported that he was traveling in Florida and treatment at a VA facility was not feasibly available because he did not know where a facility was located.  See July and September 2012 statements.  The record supports that he lived in Virginia and was treated in Florida.  The record does not contain documentation as to whether the Veteran was entitled to care or services under a health-plan contract, but the Veteran reported that he did not have insurance or medical coverage at the time of the emergency room treatment.  See September 2012 statement.

Regardless of the criteria discussed above, the evidence fails to show that the nature of the treated condition is one that a prudent layperson would have reasonably expected to be hazardous to health if there was a delay in medical attention.  The emergency room physician diagnosed the Veteran with chronic low back pain and lumbar radiculopathy as the source of his leg pain.  The Veteran reported that he experienced intense leg pain for many hours and believed his leg pain could be a blood clot.  See July and September 2012 statements.  The Veteran's representative contends that the prudent layperson would expect the Veteran's condition to be emergent.  However, the emergency room documents show that the Veteran reported moderate symptoms and that he had experienced similar episodes in the Past.  Indeed, in the July 2012 statement, the Veteran wrote that he was concerned about the leg pain because it was similar to pain he was treated for in West Virginia and also the possibility of blood clot.  VA treatment records from February 2012 show an on-going problem of low back pain and lumbar radiculopathy.  

The Board finds the emergency room document from the time of treatment more probative than the statements the Veteran made during the claims process.  At the time of treatment, the Veteran indicated his pain was moderate and similar to pain episodes in the past.  Based on his own statements, the Veteran appeared to believe his symptoms were similar to past episodes and not a newly developed blood clot.  In this regard, the April 28, 2012 ER report notes that the Veteran has experienced similar episodes in the past, though usually in the right leg, but he had not recently seen a physician.  In this circumstance, a reasonably prudent person with prior signs and symptoms of radiculopathy would not believe the condition was emergent.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence tits towards a finding a non-emergent condition as assessed by a reasonably prudent layperson.  As such, reimbursement of medical expenses is not authorized for treatment of a non-emergent condition, and the Veteran's claim is denied.  38 C.F.R. § 17.1002.



ORDER

Payment or reimbursement of unauthorized emergency room services on April 28, 2012 is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


